UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2200


JACQUELINE R. CARROLL-HALL,

                Plaintiff – Appellant,

          v.

THE ARC OF BALTIMORE; RON CHRISTIAN; DELE SANGODEYI;
MONIQUE DUBOIS; SHAREEN JONES; KEVIN PUSHIA; CHRYSTIE
NICHOLSON; KIM MEEKINS; RYAN REIF; OLU FATODU; ALAN
CAMPBELL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-00873-RDB)


Submitted:   April 29, 2011                   Decided:   May 18, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline R. Carroll-Hall, Appellant Pro Se. David              Lee
Jacobson, BLADES & ROSENFELD, PA, Baltimore, Maryland,           for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jacqueline      R.    Carroll-Hall       appeals       the     district

court’s       order      granting      Defendants’        motion    to     dismiss         her

complaint alleging claims under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2003     &    Supp.      2010),     and    under   the     Age     Discrimination           in

Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634

(West 2008 & Supp. 2010).                 We have reviewed the record and find

no reversible error.               Accordingly, we affirm for the reasons

stated       by    the   district      court.      Carroll-Hall      v.    The       Arc    of

Baltimore, No. 1:10-cv-00873-RDB (D. Md. Sept. 22, 2010).                                   We

dispense          with   oral     argument      because     the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2